   Case 4:20-cv-00979-P Document 12 Filed 02/12/21           Page 1 of 1 PageID 53



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

RHEONDA J. LEARY,            §
                             §
    Plaintiff,               §
                             §
v.                           §                  Civil Action No. 4:20-cv-00979-P-BP
                             §
DISCOVER FINANCIAL SERVICES, §
                             §
     Defendant.              §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. ECF No. 11. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed

Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Plaintiff’s claims against Defendant are

DISMISSED without prejudice.

      SO ORDERED on this 12th day of February, 2021.
